

 S540 ENR: Temporary Debt Limit Extension Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 540IN THE SENATE OF THE UNITED
		  STATESAN ACTTo temporarily extend the public debt limit, and for other purposes.1.Short titleThis Act may be cited as the Temporary Debt Limit Extension Act.2.Temporary extension of public debt limit(a)In generalSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the
			 date of the enactment of this Act and ending on March 15, 2015.(b)Special rule relating to obligations issued during extension periodEffective March 16, 2015, the limitation in effect under section 3101(b) of title 31, United States
			 Code, shall be increased to the extent that—(1)the face amount of obligations issued under chapter 31 of such title and the face amount of
			 obligations whose principal and interest are guaranteed by the United
			 States Government (except guaranteed obligations held by the Secretary of
			 the Treasury) outstanding on March 16, 2015, exceeds(2)the face amount of such obligations outstanding on the date of the enactment of this Act.3.Restoring Congressional authority over the national debt(a)Extension limited to necessary obligationsAn obligation shall not be taken into account under section 2(b)(1) unless the issuance of such
			 obligation was necessary to fund a commitment incurred pursuant to law by
			 the Federal Government that required payment before March 16, 2015.(b)Prohibition on creation of cash reserve during extension periodThe Secretary of the Treasury shall not issue obligations during the period specified in section
			 2(a) for the purpose of increasing the cash balance above normal operating
			 balances in anticipation of the expiration of such period.Speaker of the House of RepresentativesVice President of the United States and President of the Senate